                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        GREENEVILLE

UNITED STATES OF AMERICA                           )
                                                   )
          v.                                       )   2:19-CR-96-11
                                                   )   JUDGE GREER
JAMES EDWARD MALONE                                )
   aka “JIMMY”                                     )


                          GOVERNMENT'S NOTICE OF NO OBJECTION
                                TO PRESENTENCE REPORT

          Comes now the United States of America, by and through the United States Attorney for the

Eastern District of Tennessee, and states:

          After having reviewed in full the Presentence Report, the government has no objection to the

Presentence Report as written and sees no need for an evidentiary hearing upon any of the contents.

          Respectfully submitted, this the 15th day of October, 2020.

                                                   J. DOUGLAS OVERBEY
                                                   UNITED STATES ATTORNEY


                                             By:    s/ Thomas A. McCauley
                                                   THOMAS A. MCCAULEY, TN BPR#035250
                                                   ASSISTANT UNITED STATES ATTORNEY
                                                   220 WEST DEPOT STREET, SUITE 423
                                                   GREENEVILLE, TN 37743
                                                   423/823-5033
                                                   THOMAS.MCCAULEY@USDOJ.GOV




Case 2:19-cr-00096-JRG-CRW Document 504 Filed 10/15/20 Page 1 of 1 PageID #: 1687
